Citation Nr: 0309162	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  96-48 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The appellant served on active duty from November 1981 to 
November 1984, and from January 1991 to April 1991.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 1995 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO in Philadelphia, Pennsylvania, 
presently has jurisdiction over this case.

No further action will be taken with regard to the 
appellant's request for a hearing before the Board.  She did 
not appear for her hearing scheduled on April 11, 2003, and 
no explanation for her failure to report or a request to 
schedule a new hearing has been submitted in connection with 
this appeal.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.

Veterans Claims Assistance Act of 2000

The Board will remand the appellant's claim of service 
connection for PTSD to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 (VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (the 
VCAA) [codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107], as this claim was pending as of the date of passage of 
this law, November 9, 2000.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991) (where law/regulation changes after claim has 
been filed, but before administrative or judicial appeal 
process has concluded, version most favorable to claimant 
should apply).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
law's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001), mot. for recons. denied, 14 Vet. App. 
327 (per curium order), mot. for full Court review denied, 15 
Vet. App. 21 (2001) (en banc order).  Regarding its authority 
to review the Board's decision on appeal, the Court in 
Holliday stated that even assuming that it could divine in 
the first instance on the particular facts of a particular 
case that no amount of additional evidence could change an 
adverse outcome, it could not obviate in the first instance 
the requirement for VA to provide notice to the claimant as 
to what was required for a claim to be successful under the 
VCAA's newly-created duty-to-notify provisions, 38 U.S.C. §§ 
5102(b), 5103(a).  Id; see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (when VA receives substantially 
complete application for benefits, it has obligation to 
notify claimant of any information and medical or lay 
evidence necessary to substantiate the claim).

In this case, the VCAA-notice letter sent to the appellant by 
the RO in May 2002 is inadequate for purposes of this appeal 
as the content of that letter addressed an unrelated claim of 
service connection for depression based on in-service 
exposure to environmental hazards.  It is clear from the 
Court's recent case law that the VCAA's duty-to-notify 
provisions and all assistance provided therein must be 
specific to the claim or claims under consideration.  
Quartuccio, 16 Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370 (2002).  And, as will be set forth 
in greater detail below, this requirement is particularly 
important with respect to claims of service connection for 
PTSD based on personal assault.  The Board must therefore 
remand the appellant's PTSD claim because the record does not 
show that she was provided proper notice under the VCAA.

Regulatory amendments

The Board notes that the regulation governing the award of 
service connection for PTSD, 38 C.F.R. § 3.304(f), was 
amended in June 1999.  See 64 Fed. Reg. 32807 (June 18, 
1999).  The new version of the regulation is effective from 
March 7, 1997, and hence, the revised version must be 
considered, which has not been done in this case, to include 
when the RO readjudicated the claim by supplemental statement 
of the case in November 2002.  Of significance here is the 
change to section 3.304(f) which eliminated the requirement 
for a "clear diagnosis" of PTSD and replaced it with the 
criteria that an award of service connection depended on 
whether there was medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), which the Board 
observes is a reference to a diagnosis made on the criteria 
set forth in the DSM-IV.  In its decisions issued with this 
appeal, the RO applied the now-deleted "clear diagnosis" 
standard.  As additional evidentiary development will be 
required, to include stressor-verification development, the 
Board believes that the RO should have the appellant re-
examined by VA in order to determine whether she has a DSM-IV 
diagnosis of PTSD based on her reported stressors and a 
complete review of all the evidence in the claims file.  In 
the Board's view, the appellate record does not at this time 
contain sufficient medical evidence to decide this claim.  
See 38 U.S.C.A. § 5103A(d)(1) and (2), as amended by the 
VCAA.

The Board notes as well that 38 C.F.R. § 3.304(f) was amended 
for a second time in March 2002, again, during the pendency 
of this appeal.  See 67 Fed. Reg. 10332 (Mar. 7, 2002).  This 
regulation is specifically germane to the development and 
adjudication of this claim as the revision involves the 
standard of proof and the type of evidence necessary to 
substantiate a claim of service connection for PTSD based on 
personal assault.  It also specifically provides that VA will 
not deny this type of PTSD claim without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
38 C.F.R. § 3.304(f)(3) (2002).  The record shows that the RO 
sent the appellant PTSD-personal assault development letters 
in 1996 and 1999, predating the revised section 3.304(f)(3), 
and although these letters set forth many of the same 
requirements contemplated by the revised regulation, they do 
not specifically advise her in the manner described by this 
new regulation.  Given the other deficiencies described above 
with regard to procedural due process and evidentiary 
development of this case, the Board finds that full and 
complete compliance with the amended section 3.304(f)(3) is 
required.

Because the above-cited regulations changed during the 
pendency of this appeal, the appellant is entitled to the 
application of the versions of the regulations that are more 
favorable to her.  Karnas, 1 Vet. App. 308 (1991).  In this 
case, the appellant has not been notified of the changes in 
the regulations described above and has not been afforded any 
opportunity to present relevant argument.

Evidentiary development

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  Specifically, additional 
evidentiary development is required, to include stressor-
verification development and the scheduling of the appellant 
for a VA examination to determine whether she has a DSM-IV 
diagnosis of PTSD based on her reported stressor and a 
complete review of all the evidence in the claims file.  
However, it is the RO's responsibility to ensure that all 
appropriate development is undertaken in this case.

The Board also notes that precedent holdings of the Court 
provide specific guidance for the adjudication of PTSD claims 
based on non-combat stressors, at issue in this case.  See 
Patton v. West, 12 Vet. App. 272 (1999) (verification of non-
combat stressors); Suozzi v. Brown, 10 Vet. App. 307 (1997) 
(sufficiency of information to verify stressors); Cohen v. 
Brown, 10 Vet. App. 128 (1997) and Moreau v. Brown, 9 Vet. 
App. 389 (1996).  In the Patton case, the Court found error 
in the Board's decision because it did not discuss the 
special evidentiary procedures for the development of PTSD 
claims based on non-combat stressors as established by VA 
guidelines.  Patton, 12 Vet. App. 272 (1999).  Where, as in 
this case, the claimant did not serve in combat and the 
claimed stressor is not related to combat, lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor.  Id. citing West (Carelton) v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In these types of cases, special development procedures for 
non-combat stressors are required pursuant to VA's 
ADJUDICATION PROCEDURE MANUAL (the M21-1) in order to provide 
the veteran-claimant every opportunity to verify the 
occurrence of the claimed stressor.  See M21-1, Part III, 
Section 5.14 (Mar. 2002).

In light of the Court's precedent holdings, the Board finds 
it necessary to address the matter of whether there is 
sufficient corroboration of the appellant's stressor (in-
service rape and sexual harassment) upon completion of the 
special development procedures under M21-1, Part III, Sec. 
5.14, and upon completion thereof, further medical 
development to determine whether any "markers" or 
"behavioral changes" that occurred at or close in time to 
the alleged incident could possibly indicate the occurrence 
of the stressor, as described in detail in the M21-1.

In this particular case, the RO determined in its November 
2002 supplemental statement of the case that review of the 
appellant's service personnel records (201 file) would be 
"useless" because she failed to provide more specific and 
detailed information concerning her alleged stressors.  
However, the Board reviewed the documents in the appellant's 
201 file, which are of record, and found that in the latter 
half of 1982 while stationed at the Walter Reed Army Medical 
Center (WRAMC), she received a negative performance 
evaluation (compared with her other evaluations) as well as 
non-judicial punishment involving a dispute with a superior 
officer over an order she refused to obey.  Although she has 
not been forthcoming with specific details, the appellant has 
indicated that all of her alleged stressors occurred at 
WRAMC.  The M21-1 manual provisions described above as well 
as the revised section 3.304(f)(3) criteria identify job-
performance and related incidents (e.g., deterioration in 
work performance and disregard for military authority) as 
possible "markers" that could be used to corroborate an 
alleged stressor.

Therefore, in the Board's view, the 201 file reports, when 
read together with other evidence, namely, the VA outpatient 
treatment report dated in August 1994 (which related her 
account of an in-service rape ten years ago, corresponding to 
her time at WRAMC) and her September 1995 claim statement and 
the report of the October 1995 VA examination (which each 
alluded to her account of seeing private psychiatrists and 
therapists soon after service for the problems she 
encountered at WRAMC), indicates that further "markers" 
development of her case is needed.  There also is shown in 
this case a subsequent history of mental decompensation in 
the post service period, not otherwise suggested by the 
service medical and personnel records, which in the Board's 
opinion, requires further expert psychiatric analysis to 
determine whether the appellant's diagnosis and clinical 
history are consistent with the tell-tale signs of PTSD based 
on the alleged rape/harassment stressors (which by all 
accounts of record will never be affirmatively verified by 
official record).

With respect to the issue of stressor-verification, it is 
noted that in Suozzi, the Court expressly held that a veteran 
need not prove "every detail" of an alleged stressor.  Id. 
at 311.  In addition, in Moreau, the Court stated that 
credible supporting evidence of a stressor may be obtained 
from service records or "other sources."  Id. at 395.

The Board is of course aware that the appellant has been less 
than cooperative in the development of her PTSD claim (she 
failed to report for two hearings and never responded to the 
RO's 1996 and 1999 personal assault development letters).  
However, the procedural due process requirements imposed by 
the VCAA as well as by the regulation changes and Court 
decisions dealing with PTSD-personal assault cases sets forth 
specific and unambiguous development standards that must be 
met before the Board issues a final decision on the merits. 

Accordingly, although the Board sincerely regrets the 
additional delay, the case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed under 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002), 
including written notice of the evidence, 
if any, the appellant is expected to 
provide in support of the claim and the 
evidence, if any, that the RO will obtain 
for her.  In particular, this notice 
should advise the appellant that she may 
submit any corroborating lay and/or 
medical evidence she may have pertaining 
to treatment for her PTSD symptoms.  

2.  The RO should assist the appellant in 
obtaining any identified evidence, as 
appropriate.  If she identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
that have not already been associated 
with the claims file should be obtained 
pursuant to established procedures.  With 
regard to any private medical treatment, 
if identified as such, after first 
providing her appropriate releases to 
obtain such records (VA Form 21-4142), 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  The RO should proceed with 
alternative search efforts for any 
medical records that may have been 
transferred to another medical facility 
or retired.  All records received in 
response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

All attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA and implementing regulations 
published in August 2001, the RO should 
notify the appellant of the records it 
was unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

3.  In addition, the RO should contact 
the appellant and inform her that may 
submit any other corroborating evidence 
she may have pertaining to alleged rape 
and sexual harassment incidents 
experienced during service.  The RO 
should inform her that she may submit any 
other evidence to verify her alleged 
stressors from military as well as 
nonmilitary sources.  The RO should 
assist the appellant in obtaining such 
evidence, as appropriate.  In connection 
with this development, the RO should 
ensure that all appropriate special 
development procedures mandated by M21-1, 
Section 5.14 and 38 C.F.R. § 3.304(f)(3) 
for verification of a non-combat stressor 
is fully accomplished and documented in 
the claims folder, to include issuance of 
the special development letter to the 
appellant advising her of the steps 
necessary to verify her non-combat 
stressors.

4.  Following the above, the RO must make 
a specific factual determination, based 
upon the complete record, with respect to 
whether one or more of the appellant's 
stressors occurred as she claims.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
official service records or alternative 
records discussed in M21-1, Part III, 
Sec. 5.14 corroborate the appellant's 
allegations, the RO should specify that 
information.  The RO should also indicate 
whether any behavioral changes that 
occurred at or close in time to the 
alleged incidents could possibly indicate 
the occurrence of a stressor and if so 
should decide whether this evidence needs 
interpretation by a clinician. 

5.  Upon completion of the above, the RO 
should schedule a comprehensive VA 
psychiatric examination to determine the 
diagnoses of all psychiatric disorders 
that are present.  A psychiatrist who has 
not previously examined, evaluated or 
treated the appellant, if feasible, 
should conduct this examination.  The 
claims folder and a copy of this remand 
must be provided to the examiner prior to 
the examination.  The examiner should 
determine the true diagnoses of any 
currently manifested psychiatric 
disorder(s).  The diagnosis(es) must be 
based on examination findings, all 
available medical records, complete 
review of comprehensive testing for PTSD, 
and any special testing deemed 
appropriate.  A multiaxial evaluation 
based on the current DSM-IV diagnostic 
criteria is required.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
should specify (1) whether the alleged 
stressor found to be established by the 
record was sufficient to produce PTSD; 
and (2) whether there is a link between 
the current PTSD-symptomatology and the 
in-service stressor found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.

In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.

Further, in line with the M21-1 
provisions, the examiner is requested to 
provide detailed medical analysis and 
interpretation of the diagnoses found 
present on examination in light of all 
the evidence of record for the purpose of 
addressing whether any behavioral changes 
that occurred at or close in time to the 
alleged rape and sexual harassment 
incidents could possibly indicate the 
occurrence of an alleged in-service 
stressor.

A complete rationale for all opinions 
expressed must be provided.  The copy of 
the examination report and all completed 
test reports should thereafter be 
associated with the claims folder.

6.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising her of the 
consequences of failure to report for a 
scheduled examination.  If she fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

7.  In addition, the RO should take all 
other proper measures to ensure full and 
complete compliance with the duty-to-
notify and duty-to-assist provisions of 
the VCAA that are specifically germane to 
the claim on appeal, service connection 
for PTSD based on personal assault.  This 
action should include notifying the 
appellant of her right to submit 
additional evidence or argument regarding 
the merits of this claim.



8.  After completion of the above, the RO 
should readjudicate the issue of service 
connection for PTSD based on personal 
assault with consideration given to all 
of the evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of this claim must be on 
the merits and with full compliance with 
all relevant duty-to-notify and duty-to-
assist provisions of the VCAA, as noted 
above.  Further, the readjudication of 
this claim must be in accord with the 
revised 38 C.F.R. § 3.304(f), as amended 
in June 1999 and March 2002, which 
include the appropriate notice procedures 
set forth under the revised section 
§ 3.304(f)(3) discussed above in this 
REMAND.  The RO should also carefully 
consider the benefit of the doubt rule, 
and in this regard, if the evidence is 
not in equipoise the RO should explain 
why.  Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).  

If the benefit sought on appeal remains 
denied, the RO should provide the 
appellant and her representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on this claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
SSOC should provide the veteran citation 
to 38 C.F.R. § 3.159.  The RO should then 
allow the appellant an appropriate period 
of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


